Miller, J.:
The action'is brought to recover money paid on account of- the .purchase price of real property contracted to ,be conveyed to the plaintiff’s assignor. It is based on an alleged defective title. The defendant’s title depends upon the validity of proceedings to sell an. infant’s real property pursuant to section 2348 et seq. of the Code - of Civil Procedure. The defect alleged is the absence of the order of reférence required by section 2354. The papers in said proceed- - ing on file in the county clerk’s office are the petition of the guardian of the infant, who was under the age of fourteen, the consent and order appointing the .special guardian, the • undertaking of said guardian, the report of a referee, the order of; the Supreme Court *755confirming the report and directing a conveyance, an agreement to convey, an order of the court confirming said agreement and directing a conveyance, the report of the special guardian and the order confirming it. The petition alleged that a sale was necessary in order to save a sale of the property to satisfy liens and that the infant’s interest was worth only $100, and that was the amount realized. The final order in the proceeding was granted October 13, 1902. The deed was delivered by the special guardian on the 9th day of October, 1902, and on the same day the grantee borrowed $3,000, in addition to the incumbrances then on the property, from the mortgagee who was claimed to have been threatening foreclosure. The report of the referee and the order confirming it recite the appointment of the referee. " The deputy county clerk testified that there was no order of reference in the clerk’s office and no record of the entry of such order. The attorney for the petitioner in said proceeding testified : “ I prepared a paper which would have been an order of reference had it been entered, and- gave it to Mr. Lockwood (the latter was the referee); * * * I never saw that paper signed by a judge of the Supreme Court.” We need spend no time on the proposition that a proceeding in derogation of the common law to sell an infant’s real property depends for its validity on a strict compliance with the terms of the statute authorizing it. If there was no order of reference the proceeding was absolutely void and the proof on that point is the only question now involved. The respondent urges that the recitals in the order confirming the report of the referee furnished presumptive evidence in proof of the order. I do not think we need to determine now to what extent such presumption could he indulged or whether the burden was upon the defendant to show compliance with the statute, because it seems to me that whatever probative force the recitals may be entitled to is overcome by the testimony, of the attorney who had charge of the matter; and the only fair inference from his testimony is that he never made application to the court for the order of reference, He tells what he did; that was to prepare a paper and hand- it to the alleged referee. It would not have been proper for him to have suggested to the court the referee to be appointed, much less could he prepare a proposed order and leave it to the referee named therein to have himself appointed. The referee evidently assumed *756that the paper handed him was in fact an order granted by the court, and that accounts for the fact that" no such order is found in the papers on file.
I think this view makes -further consideration of the case unnecessary, and requires the conclusion that the purchaser was not bound to accept the title offered. '
. The judgment should be reversed.
. Woodward and Jenks, JJ., concurred; Hirsohberg, P. J., and Hooker, J., dissented. -
Judgment reversed and new trial granted, costs to abide the event. ...